375 F.2d 331
M. Wharton YOUNG, Appellant,v.ALBERT PICK HOTELS, a Corporation, Appellee.
No. 19810.
United States Court of Appeals District of Columbia Circuit.
Argued February 1, 1967.
Decided February 23, 1967.

Mr. James J. Laughlin, Washington, D. C., for appellant.
Mr. John H. Verchot, Washington, D. C., with whom Messrs. Richard W. Galiher, William E. Stewart, Jr., and William H. Clarke, Washington, D. C., were on the brief, for appellee.
Before BAZELON, Chief Judge, EDGERTON, Senior Circuit Judge, and FAHY, Circuit Judge.
PER CURIAM:


1
The question is whether the District Court was right in quashing attempted service of a complaint and summons upon Albert Pick Hotels, defendant, appellee in this court. The complaint involved conduct allegedly injurious to plaintiff, appellant, attributed to the Pick-Congress Hotel, located in Chicago. Service was attempted upon the Assistant Manager of the Pick-Lee House, located in Washington, one of a chain of hotels known as the Albert Pick Hotels, to which the Pick-Congress Hotel also belonged. The defendant Albert Pick Hotels is a management corporation, separate in corporate status from the several corporations operating the individual hotels in the chain.


2
Defendant corporation solicits and confirms reservations for hotels in the chain and maintains an office in the Pick-Lee House in Washington. Though we therefore assume arguendo that defendant could be served with process in this jurisdiction,1 the Assistant Manager of Pick-Lee House, the person attempted to be served, was not an employee of defendant; nor does the evidence show that he or the Pick-Lee House was an agent of defendant upon whom service binding upon defendant could be made.


3
Affirmed.



Notes:


1
 A local advertisement introduced in evidence following our remand when the case was here before, Young v. Albert Pick Hotels, 115 U.S.App.D.C. 400, 320 F.2d 719, gives some support to this position